


EXHIBIT 10.6

Loan Application Form

September 11, 2006

Translated From Japanese

 

Dear Risona Bank,

 

I would like to apply for the loan with the details below.

 

 

Address:

West Shinjuku Showa bldg. 11F,

 

1-13-12, Nishi-Shinjuku, Shinjuku-ku. Tokyo

 

I.A. Partners K.K.

 

 

Name:

Representative Director

 

Hideki Anan

 

Amount Requested

45,000,000 YEN

 

 

 

 

Desired Loan

1.625%

Desired date of loan

September 11, 2006

 

 

 

 

interest rate

 

 

Desired term of loan

August 31,2007

 

 

 

 

 

 

 

Fund Allocation

working fund/funds of equipment/others (amount) 45,000,000 YEN

Financial Plan

 

 

 

 

 

 

 

 

Risona Bank 45,000,000 YEN

Payment Resources

Collected Sales

 

 

 

 

 

 

 

Method of Repayment

November 11, 2006 is the first repayment date, and after that, 4,500,000 YEN
should be repaid every end of the month,

 

and 4,500,000 YEN should be repaid by the final repayment due date.

 

 

 

Method of Interest
Payment

On the day of loan, the amount up to the mid-term of your specified term of loan
should be paid in advance.

 

 

After that, the amount for the next installment payment date or loan term is
paid in advance on every

 

 

installment payment date

 

 

 

 

 

 

Security for loan

Hideki Anan

 

 

 

 

 

 

 

 

Time deposit of 45,000,000 YEN

 

 

 

 

 

 


--------------------------------------------------------------------------------